Citation Nr: 9914761	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-49 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
dislocation of the right jaw, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for resorption of 
bone, right jaw, with degenerative arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral weak 
feet with hammer toes, post operative, right foot, and 
bilateral degenerative changes, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and September 1998 rating 
decisions by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in March 1998. 


FINDINGS OF FACT

1.  The veteran's service-connected right jaw disability is 
manifested primarily by pain upon light palpation, a resorbed 
mandible, and an inter-ridge opening of 65 millimeters.

2.  Service connection was established for bilateral weak 
feet with hammertoes, postoperative, right foot, and 
bilateral degenerative changes on the basis of aggravation of 
a preexisting disorder which was 20 percent disabling at the 
time of entrance into service.

3.  The veteran's service-connected bilateral weak feet with 
hammertoes, postoperative, right foot, and bilateral 
degenerative changes, is currently productive of pronounced 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of dislocation of the right jaw are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.150, 
Diagnostic Codes 9904 and 9905 (1998).

2.  The criteria for a rating in excess of 10 percent for 
resorption of bone, right jaw, with degenerative arthritis, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.150, Diagnostic Codes 5003-5013 (1998).

3.  The criteria for a rating in excess of 30 percent for 
bilateral weak feet with hammer toes, post operative, right 
foot, and bilateral degenerative changes, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.22, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected right jaw and 
bilateral foot condition warrant increased disability 
ratings.  When a veteran is seeking an increased rating, such 
an assertion of an increase in severity is sufficient to 
render the increased rating claim well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing 
the evidence, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  Attempts have been to obtain all pertinent medical 
records and the record as it stands allows for equitable 
resolution of the veteran's appeals.  Thus, the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Increased Ratings Related To The Right Jaw

The veteran was granted service connection for the residuals 
of the dislocation of the right jaw in a April 1989 rating 
decision.  He was assigned a noncompensable rating.  The 
veteran's right jaw disability rating was increased to 10 
percent disabling in an August 1994 rating decision.  In a 
September 1997 rating decision, the RO continued the 10 
percent evaluation for residuals of a dislocation of the 
right jaw and assigned a separate 10 percent evaluation for 
resorption of bone, right jaw, with degenerative arthritis.  
In other words, there are two separate disabilities to be 
considered for rating purposes:  residuals of a dislocation 
of the right jaw and resorption of bone, right jaw, with 
degenerative arthritis. 

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

Moderate displacement resulting from malunion of the mandible 
warrants a 10 percent disability rating.  Severe displacement 
resulting from malunion of the mandible warrants a 20 percent 
disability rating.  Ratings are dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

A September 1993 MRI of the temporomandibular joint revealed 
findings consistent with severe internal derangement of both 
temporomandibular joints, much worse on the right side, 
associated with deformity of the right condyle and articular 
eminence.

A July 1994 VA dental examination revealed that the veteran's 
mouth had restricted range of motion (maximum strained 
opening of 30 millimeters intercissosnal distance) and a 
marked grating of the right joint.  The diagnosis was 
internal derangement of the right and left temporomandibular 
joints with myofascial pain and osteo degeneration of the 
head of the right condyle.

At a June 1996 VA dental examination, the veteran related a 
history of sore lower gums under his dentures.  Physical 
examination revealed that the veteran was wearing complete 
maxillary and mandibular dentures that were fabricated in 
March 1994.  The maximum intercisial opening with the 
dentures was 39 millimeters, with a maximum left excursion of 
4 1/2 millimeters, and 5 1/2 millimeters to the right.  He 
had heavy contact in centric relation with a 2 millimeter 
anterior slide into centric occlusion.  Muscle soreness and 
tenderness was reported, and there was moderate grating of 
the right temporomandibular joint on opening and closing.  X-
rays revealed a severely resorbed/atrophic body of the 
mandible and flattening of the heads of both condyle and 
degenerative changes of the head of the right condyle.  The 
diagnosis was internal derangement and degenerative joint 
disease of the right temporomandibular joint.

The veteran underwent another VA dental examination in March 
1997.  He complained of pain in the right jaw.  Physical 
examination revealed that pain was present upon lightly 
touching the jaw.  Most of the pain resided in the jaw, as 
opposed to pain caused by wearing dentures.  Maximum inter-
ridge opening was approximately 65 millimeters with slight 
pain.  There was no deviation on opening.  Protrusive 
movement was very limited, and lateral excursions were 
normal.  Upper and lower denture occlusion was not correct, 
and the right side had clicking with pain on opening and 
eating.  The examiner noted that the veteran was not a good 
candidate for mandibular implants.  A panorex revealed that 
the mandible was severely resorbed.  The diagnosis was 
temporomandibular dysfunction, mostly on the right side.  It 
was noted that the veteran had been uncomfortable for 40 
years.  The examiner recommended that the veteran try new 
upper and lower dentures in an attempt to correct occlusion.  
The present dentures were three years old.

Upon review of the evidence of record, the Board observes 
that while on the most recent VA examination there was pain 
to the jaw upon light palpation, and some occlusion was 
noted, the veteran was able to open his jaw to 65 
millimeters.  There is no showing of any additional 
limitation of motion due to pain, weakness, etc. so as to 
show that motion of the temporomandibular articulation is 
limited to 30 millimeters or less even considering 38 C.F.R. 
§§ 4.40, 4.45.  The Board therefore finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of dislocation of the right jaw 
under Diagnostic Code 9905.

As for entitlement to an increased rating for resorption of 
bone, right jaw, with degenerative arthritis, the Board notes 
that this disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5003-5013, osteoporosis.  As 
disabilities under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, the Board 
finds that, as the veteran's inter incision motion is 65 
millimeters, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
resorption of bone, right jaw, with degenerative arthritis.  
Again, there is no showing of additional functional loss due 
to pain or weakness so as to meet the criteria for a higher 
rating even considering the provisions of 38 C.F.R. §§ 4.40, 
4.45.  There is also no indication that the criteria for a 
rating excess of 10 percent for "severe" displacement of the 
right mandible are met so as to warrant a 20 percent rating 
under Diagnostic Code 9904. 

In sum, the preponderance of the evidence is against the 
claims for increased evaluations for residuals of dislocation 
of the right jaw and for resorption of bone, right jaw, with 
degenerative arthritis.

II.  Bilateral Feet Condition

As a preliminary note, the Board observes that this case 
involves aggravation of a preservice disability, and the 
rating must reflect only the degree of disability over and 
above the degree existing at the time of the veteran's 
entrance into active service.  See 38 C.F.R. § 4.22 (1998).

A November 1956 rating decision granted service connection 
for the veteran's bilateral foot disability on the basis of 
aggravation.  The rating decision indicated that the 
deformity of the feet was considered 20 percent disabling at 
the time of the veteran's induction and, therefore, was 
offset from a 30 percent rating, resulting in a 10 percent 
evaluation.  The veteran did not appeal the decision.  In a 
September 1998 rating decision the RO determined that the 
veteran's bilateral foot condition met the schedular criteria 
for a 50 percent disability evaluation under Diagnostic Code 
5276.  Applying the 20 percent offset discussed previously, 
the RO assigned the veteran's bilateral foot condition a 
disability rating of 30 percent.  

The currently-assigned disability rating utilizing the 
provisions of Diagnostic Code 5276 recognizes that the 
disability is pronounced.  Under these rating criteria, 
pronounced acquired bilateral pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and which is not improved by 
orthopedic shoes or appliances will be rated as 50 percent 
disabling.  This is the highest rating provided under 
Diagnostic Code 5276, and indeed, the maximum schedular 
disability rating available for any disability of the feet, 
short of loss of use of both feet.  Although VA examinations 
have found that the veteran has a marked diminished ability 
to prolong weight-bearing, the medical evidence does not 
show, nor does the veteran contend, that he has lost the use 
of both of his feet.

Therefore, the Board will considered whether an extra-
schedular rating under the provisions of 38 C.F.R. § 3.321 is 
warranted.  Upon review, the Board finds that the record does 
not present such a unique and exceptional disability picture 
as to warrant the assignment of an extraschedular evaluation.  
The record shows that the veteran has received treatment for 
complaints of chronic bilateral foot pain for years; it is 
obvious that the veteran suffers from pronounced disability.  
However, the evidence does not reflect that the veteran's 
bilateral foot disability has resulted in hospitalizations or 
caused marked interference with this employment.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to all three issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

